McBride, J.
The only question argued by counsel for *45the appellant is the sufficiency of the evidence to sustain the finding of the circuit court.
Filed March 31, 1892.
The suit was by the appellant for the partition of certain land in which he claimed an interest under the will of his father. The appellee claimed that there had been a parol partition of the lands belonging to the father’s estate, in which the appellant had participated ; that a written contract was made evidencing the terms of the partition, and that deeds were subsequently executed confirming it; that possession was taken, and thereafter held under the partition thus made; and that, by the terms of such partition, the appellant parted with his interest in the lands in controversy.
There was evidence tending to support the claims of the appellee. Neither the written contract nor the deeds were in evidence. There was evidence, however, admitted apparently without objection, tending to show the execution of both. The evidence is very far from being satisfactory.
It can not be said, however, that there was no evidence tending to support the finding of the court.
Mere weakness of evidence will not justify us in setting aside the finding. There must be an entii’e want of evidence on some material point. Here the evidence, while apparently very weak, was conflicting. The trial court was charged with the duty of weighing the evidence and determining the conflict.
Our rules forbid that we should disturb the conclusion thus reached.
Judgment affirmed.